Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-054640, filed on 03/21/17.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/20/19 and 09/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Mizukoshi et al. (US 2010/0261343). (“Mizukoshi”).
Figures 1-5, a probe structure is shown], comprising: a holding plate which has a first surface and a second surface, at least the first surface being insulated [Figure 4, a holding plate 60 has a first insulated surface 64 and a second surface as shown]; a plurality of electrodes which is formed on the first surface of the holding plate in a state that the plurality of electrodes is separated from each other [Figure 4, a plurality of electrodes 70 shown]; and carbon nanotube structures which are erected respectively on the electrodes [Figure 4, carbon nanotube structures 15 are erected on the electrodes]; wherein through holes which correspond to the electrodes respectively are formed on the holding plate [Figure 4, through holes 63a corresponds to the electrodes as shown].
7.	Regarding claim 2, Mizukoshi teaches further comprising conduction portions which extend respectively from the electrodes through the through holes to the second surface side of the holding plate [Figure 4, see conductions portions 65].

8.	Claims 3-4, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (US 2010/0261343) in view of Sakai et al. (US 2011/0147177). (“Sakai”).
9.	Regarding claims 3 and 12, Mizukoshi teaches the probe structure.
Mizukoshi does not explicitly teach wherein a middle part of each of the carbon nanotube structures is converged further than a rising part rising from each electrode of each of the carbon nanotube structures.
However, Sakai teaches wherein a middle part of each of the carbon nanotube structures is converged further than a rising part rising from each electrode of each of the carbon nanotube structures [Figures 4-6, converged middle part of the carbon nanostructure is shown].

10.	Regarding claims 4, 13-15, Mizukoshi teaches the probe structure.
Mizukoshi does not explicitly teach wherein each of the carbon nanotube structures is surrounded by a shape retention layer including a material having insulation property and elasticity, and top end portions of each of the carbon nanotube structure are exposed from a surface of the shape retention layer.
However, Sakai teaches wherein each of the carbon nanotube structures is surrounded by a shape retention layer including a material having insulation property and elasticity, and top end portions of each of the carbon nanotube structure are exposed from a surface of the shape retention layer [Figure 12, 14, an insulating retention wall 91 is shown, also see wall 22].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Mizukoshi with Sakai. Doing so would allow Mizukoshi to comprise a retention wall protecting the nanostructures.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 5, 7-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (US 2010/0261343) in view of Den et al. (US 6,628,053). (“Mizukoshi” and “Den”).
13.	Regarding claim 5, Mizukoshi teaches A method for producing probe structure [Figures 1-5, a method for producing probe structure is taught], comprising:-2 -Customer No. 31561 Application No.: TBADocket No.: 77481-US-1340-PCTan electrode forming process in which a plurality of electrodes is formed on a first surface of a holding plate in a state that the plurality of electrodes is separated from each other, wherein the holding plate has the first surface and a second surface, and at least the first surface is insulated [Figure 4, an electrode 70 is formed in which a plurality of electrodes 70 is formed on a first insulated surface 64, the holding plate 60 has a first and a second surface]; a carbon nanotube structure generating process in which a plurality of carbon nanotubes is grown by chemical vapor deposition (in the presence of the catalysts) to generate carbon nanotube structures on the electrodes respectively [Figure 4, a carbon nanotube structure 15 is generated by CVD process, see P(0007)]; and a through hole forming process in which through holes corresponding to the electrodes respectively are formed in the holding plate [Figure 4, through holes 63a corresponds to the electrodes as shown].
Mizukoshi does not explicitly teach a catalyst arranging process in which catalysts are arranged on the plurality of electrodes.
However, Den teaches a catalyst arranging process in which catalysts are arranged on the plurality of electrodes [Figure 6, a catalyst arranging process is taught, see catalytic particles 23].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Mizukoshi with Den. Doing so would allow Mizukoshi to comprise fine catalyst particles which helps grow nanotube structure. 

Mizukoshi does not explicitly teach further comprising a shape retention layer forming process in which a filling material having fluidity is filled to surround each of the carbon nanotube structures, and then the filling material is cured to form a shape retention layer having insulation property and elasticity.
However, Den teaches further comprising a shape retention layer forming process in which a filling material having fluidity is filled to surround each of the carbon nanotube structures, and then the filling material is cured to form a shape retention layer having insulation property and elasticity [Figure 6, see retention wall 22].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Mizukoshi with Den. Doing so would allow Mizukoshi to comprise a retention wall protecting the nanostructures.
15.	Regarding claims 8 and 17, Mizukoshi teaches the method.
Mizukoshi does not explicitly teach wherein in the shape retention layer forming process, the filling material having fluidity-3-Customer No. 31561Application No.: TBA Docket No.: 77481-US-1340-PCTis filled and cured between the plurality of carbon nanotubes configuring the carbon nanotube structures [Figure 6, see retention wall 22].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Mizukoshi with Den. Doing so would allow Mizukoshi to comprise a retention wall protecting the nanostructures.
16.	Regarding claims 9 and 18, Mizukoshi teaches further comprising a cut-off process in which top end portions of each of the carbon nanotube structures and a surface of the shape retention layer are cut off [Figure 4, see carbon nanotube structures 15] .
[Figure 4, see conductions portions 65].
18.	Regarding claims 11 and 20, Mizukoshi teaches wherein after the through holes are formed in the holding plate in the through hole fonning process, and the material having electrical conductivity is filled into the through holes to form the conduction portions in the conduction portion forming process, the electrodes are formed on the first surface of the holding plate in the electrode forming process [Figures 4, the through holes 63a are filled with electrically conductive material 65].

19.	Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi et al. (US 2010/0261343) in view of Den et al. (US 6,628,053) in further view of Sakai (US 2011/0147177). 
20.	Regarding claim 6, Mizukoshi teaches the method.
Mizukoshi and Den does not explicitly teach further comprising a converging process in which each of the carbon nanotube structures generated in the carbon nanotube structure generating process is soaked in a liquid and then dried, and thereby a middle part of each of the carbon nanotube structures is converged further than a rising part rising from each electrode of each of the carbon nanotube structures.
However, Sakai teaches further comprising a converging process in which each of the carbon nanotube structures generated in the carbon nanotube structure generating process is soaked in a Figures 4-6, converged middle part of the carbon nanostructure is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Mizukoshi and Den with Sakai. Doing so would allow Mizukoshi and Den to comprise converged middle part which would provide CNT bundle having a smaller diameter. 

21.	Regarding claim 12, Mizukoshi teaches the method.
Mizukoshi and Den does not explicitly teach wherein a middle part of each of the carbon nanotube structures is converged further than a rising part rising from each electrode of each of the carbon nanotube structures.
However, Sakai teaches wherein a middle part of each of the carbon nanotube structures is converged further than a rising part rising from each electrode of each of the carbon nanotube structures [Figures 4-6, converged middle part of the carbon nanostructure is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Mizukoshi and Den with Sakai. Doing so would allow Mizukoshi and Den to comprise converged middle part which would provide CNT bundle having a smaller diameter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868